Citation Nr: 0723524	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-34 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss and, if so, whether the reopened claim should be 
granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to October 
1968.  Among his awards and decorations are the Vietnam 
Service Medal, the Republic of Vietnam Campaign medal, and 
the National Defense Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.

The veteran's claim was previously before the Board and was 
remanded to the RO in November 2005.  It is now before the 
Board for final appellate review.


FINDINGS OF FACT

1.  An August 2002 rating decision declined to find that new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran was notified of the 
decision that same month and did not submit a notice of 
disagreement to initiate an appeal.  That was the last final 
rating decision, up to the present time, denying the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss on any basis.

2.  Some of the evidence added to the record since the August 
2002 rating decision does relate to an unestablished fact 
necessary to substantiate the veteran's claim, warranting 
reopening of the previously denied claim.

3.  On the merits of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that bilateral hearing loss was present in service or 
that sensorineural hearing loss was manifested within one 
year after separation, and any current hearing loss is not 
shown to be related to service or any incident of service.

CONCLUSIONS OF LAW

1.  Evidence submitted since the August 2002 rating decision 
wherein the RO denied service connection for bilateral 
hearing loss is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim.

In November 2002, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The November 2002 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any" evidence in his possession that 
pertained to his claim.  See 38 C.F.R. § 3.159(b)(1).  With 
regard to whether notice is required regarding new and 
material evidence in compliance with the requirements of Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006), the Board finds that 
since the veteran's claim is reopened below, any defect as to 
such notice is harmless error.

The Board finds that the content of the November 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2006 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
notified of that information in a January 2007 letter from 
the RO.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Reopening of Claim

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim was previously denied in December 1968 
and August 2002.  In December 1968, the RO determined that 
all audiological examinations showed the veteran had normal 
hearing.  The August 2002 rating decision indicated that the 
claim was not reopened because the veteran had submitted no 
evidence related to this claim.

During the current appeal period, the veteran underwent VA 
examination in October 2006.  Audiological examination at 
that time showed the veteran had disabling bilateral hearing 
loss for VA benefit purposes.  See 38 C.F.R. § 3.385, 
detailed below.  Because this relates to an unestablished 
fact necessary to substantiate the veteran's claim, 
specifically the existence of a current hearing loss 
disability, the Board finds that the veteran's claim should 
be reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss on a de novo basis.

III.  Service Connection

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss or tinnitus) in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's service medical records show that when he was 
examined for enlistment in September 1964, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
5

A whispered voice test showed his hearing was 15/15 
bilaterally.

In-service audiological evaluation in May 1965, showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
0
5
5
15
10

In-service audiological evaluation in September 1967, showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
5
5
0
15
10

In-service audiological evaluation in January 1968, showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
-5
LEFT
5
0
-5
0
0

A July 1968 service medical record shows the veteran 
complained of a left earache for three days.  He had cold 
symptoms.  On examination, the veteran was noted to have a 
tender left ear canal.

The veteran's August 1968 separation examination report shows 
that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
-5
5
5
LEFT
15
10
10
20
20

Private treatment records dated from November 1992 to July 
2003 show the veteran was diagnosed with bilateral 
sensorineural hearing loss.  It was noted to be somewhat 
unusual, in that it was worse in the lower frequencies than 
in the higher.  The loss was noted to have been present for 
many years, and the veteran was given hearing aids.

In a February 2003 written statement, accepted as his notice 
of disagreement, the veteran indicated that he had served in 
the Air Force for four years as an aircraft mechanic, working 
on F-106, EB-66, and T-37 aircraft, which he averred were 
some of the loudest aircraft in the Air Force at that time.

In a November 2003 written statement, the veteran indicated 
he regularly worked on aircraft in the flight line and was 
exposed to extremely high noise levels from both the aircraft 
on which he worked, and from surrounding aircraft.  He 
believed that as a result of the type of work he performed on 
active duty, it should be automatically presumed that any 
hearing loss he suffered was both caused and aggravated by 
his in-service work assignments.

In a December 2004 written statement, S.C., M.D., indicated 
that the veteran had a sizable bilateral sensorineural 
hearing loss and would benefit from hearing aids.

During his January 2005 testiimony before the undersigned, 
the veteran submitted new evidence showing he had sizable 
bilateral hearing loss.  He said he was a crew chief in 
service.  His first assignment was working on the F-106 Delta 
Dart Interceptor, which was a very loud airplane.  The crew 
chief usually stayed with the planes much more time than the 
average hydraulic mechanic or engine man.  He was in the 
noise area longer than anyone else.  While in Minnesota, the 
veteran was issued ear protection.  That was true for all of 
the other places, also.  He described constantly being around 
ten or more aircraft, not just the one on which he was 
currently working.

While the veteran was with the planes, other personnel would 
come to ask him questions, and he had to take off his ear 
protection to answer them.  After a full day, he would feel 
buzzing or a little numb from the vibrations of the jet 
engines.  He described the various planes he worked on, and 
the loud noise they emitted.  He also noted that he brought a 
claim for hearing loss just after he separated from service.  
Since service, he had never again worked on an airplane.  He 
was a maintenance mechanic, working for the pharmaceutical 
industry, with packaging machines and building maintenance.  
It was not anywhere near as loud as what he experienced in 
service.  He had first started wearing hearing aids in 2000.  
The veteran indicated that none of his doctors had related 
his hearing loss to his noise exposure in service.

In March 2005, the veteran submitted general evidence 
regarding the noise level of certain aircraft and the 
prevalence of hearing loss among members of the Air Force.

In January 2006, the veteran underwent VA examination for 
tinnitus.  The veteran felt that his hearing loss began in 
1969 and got worse over the years.  He was exposed to noise 
in service and wore hearing protection most of the time as 
needed.  Audiological evaluation indicated a moderate 
sensorineural hearing loss bilaterally up to 1000 Hz, rising 
up to mild hearing loss in both ears at the high frequencies.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
25
30
15
LEFT
45
50
30
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The examiner noted that all in-service hearing tests showed 
normal hearing in both ears.

In October 2006, the veteran again underwent VA examination.  
While in service, the veteran was exposed to noise associated 
with jets for four years.  He wore hearing protection most of 
the time.  Audiological evaluation revealed predominantly 
mild to moderately severe sensorineural hearing loss in both 
ears at the low frequencies rising to a mild hearing loss at 
the high frequencies.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
30
30
20
LEFT
45
50
30
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner noted the veteran's trouble with earaches in 1966, 
1967, and 1968, while in service, for which he had received 
medicine.  The VA examiner concluded that the veteran's 
hearing loss was not caused by noise exposure in service, 
because his hearing was normal in both ears upon separation.  
In addition, the configuration of the veteran's current 
hearing loss was not consistent with a noise-induced hearing 
loss.

Based upon careful review of the record, the Board finds that 
there is a lack of evidence to warrant a grant of service 
connection for bilateral hearing loss.  The Board 
acknowledges the veteran's description of his noise exposure 
in service, and we have no reason to doubt his account of 
these events.  However, the veteran has not been shown to 
have the requisite medical knowledge to provide a competent 
opinion as to the origin or cause of his currently diagnosed 
bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To obtain a competent opinion, the 
Board may only rely on examination of the veteran and review 
of the medical history by a medical professional.

The RO obtained such an opinion in October 2006.  The veteran 
was examined, and his medical history, including his service 
medical records, was reviewed.  The examiner then stated that 
because of the veteran's normal hearing at separation and the 
current pattern of his hearing loss, she could determine that 
the veteran's hearing loss was not due to his noise exposure 
during military service.  This is the only opinion of record 
concerning the veteran's hearing loss and its relation to 
service, which is provided by a medical professional.  
Therefore, this report is given a great deal of weight by the 
Board.  With no opposing medical opinion of record, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.

As the evidence preponderates against the claim of 
entitlement to service connection for bilateral hearing loss, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
reopened claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


